Citation Nr: 0727795	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-28 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to May 
1976.

In an August 2002 rating decision of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO), 
entitlement to an increased rating for bipolar disorder was 
denied.  

On October 7, 2002, a statement was received from the veteran 
in which she stated that she was not appealing her claim.  
Rather, she indicated that she was requesting a new claim for 
an increased rating.  

In a September 2003 rating decision, the RO denied the new 
claim for an increased rating.  The veteran perfected an 
appeal to this rating decision to the Board of Veterans 
Appeals (Board).

In a May 2005 rating decision, an increased rating of 50 
percent for bipolar disorder was granted effective December 
22, 2004.  In an October 2005 rating decision, the RO 
determined that there was clear and unmistakable error (CUE) 
in the prior rating decision with regard to the effective 
date.  The rating sheet reflects that the proper effective 
date for the increase was October 7, 2002, and the veteran 
was thereafter paid based on this effective date, as the date 
of claim for an increase.  However, the reasons for decision 
section of the rating decision erroneously referred to a 
claim for service connection hearing loss.  The Board notes 
that this was clearly in error and may be rectified when the 
case is returned to the RO.  Regardless, as shown below, the 
Board has determined that a higher rating is warranted.  
Based on the above, the assigned date is October 2002, which 
was the effective date assigned for a higher rating by the 
RO, which is an unappealed matter.  

The veteran has again raised the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability.  This matter is referred 
to the RO for appropriate action.  



FINDING OF FACT

The veteran's bipolar disorder includes a panic disorder and 
agoraphobia, and causes occupational and social impairment, 
with deficiencies in most areas, but does not result in total 
occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating for bipolar 
disorder are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9432 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in October 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was thereafter sent additional 
notification in January 2005.  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, 487 
F. 3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 
881 (2007).

The claimant's post-service medical records, VA medical 
treatment records and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The Board notes that additional evidence was submitted to the 
Board; however a waiver of initial RO jurisdiction was made.  

There is no objective evidence indicating that there has been 
a material change in the service-connected bipolar disorder 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination report is thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO has found October 7, 2002, to be the date of claim.  
The RO, in March 2006, sent the veteran VCAA notice that 
included information regarding effective dates of awards.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).




Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9432 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran meets the criteria for a 70 percent, but not a 
100 percent schedular rating.  

In August 2002, the veteran was treated by VA for complaints 
of depression.  The veteran indicated that her husband was 
tired of her mental illness and wanted out of their marriage.  
However, he had agreed to couples counseling.  She was taking 
Depakote.  The veteran agreed to start Wellbutrin.  The 
veteran reported having decreased energy, increased daytime 
sedation and memory difficulties.  Mental status examination 
revealed that the veteran was alert and oriented times three.  
She was cooperative.  Her affect was tearful.  She had no 
suicidal or homicidal ideations.  There were no 
hallucinations or delusions.  Insight and judgment were fair.  

In September 2002, the veteran's treating psychiatrist from 
VA submitted a statement in which it was noted that the 
veteran was severely affected by bipolar disorder.  The 
veteran had difficulties with her short term and long term 
memory.  She had extreme disturbances of motivation and mood 
that had not responded well to medication.  It was the 
psychiatrist's opinion that the bipolar disorder was more 
than 30 percent disabling.  

In an October 2002 VA outpatient record, it was noted that 
the veteran had missed a few days of work.  In January 2003, 
it was again noted that the veteran worked as a resource 
coordinator in an elementary school and was doing her job 
successfully.  However, she had begun to feel tired and 
restless.  In April 2003, she reported that she was feeling 
better, but was still depressed.  She was able to 
successfully complete the school year.  She was taking 
Wellbutrin, Depakote, and Klonopin.  There were no suicidal 
or homicidal ideations.  The veteran related that she had 
difficulties being in crowds.  The impression was bipolar 
disorder as well as panic disorder with agoraphobia.  

In August 2003, the veteran was afforded a VA examination.  
At that time, the veteran related that she was employed, but 
worried about losing her job.  An arrangement had been made 
for her to work 4 days per week.  It was noted that her 
current medications were Clonazepam and Temazepam.  The 
veteran was still overwhelmed with fears and many situations 
caused her to panic, such as anticipating going into crowds 
or being exposed to any kind of stresses.  Sometimes she 
would react by getting diarrhea.  She carried Imodium tablets 
with her in case this occurred.  She reported that she had 
had two driving accidents over the past year due to her fears 
and panics.  She used to ride horses and motorcycles, but her 
fears prevented that now.  She was fearful that she would 
lose her job due to social ineptness.  She stated that she 
could not face going to work.  

Mental status examination revealed that the veteran had a 
very sober facial expression; appeared anxious; and became 
tearful quickly.  She related that she had struggled to 
overcome her anxiety which had manifested with panic attacks.  
She expressed that she had great difficulty in concentrating 
when she read and remembering what she read.  She was unable 
to function in public places.  She was well-oriented in time 
and place and had no problems providing basic factual 
information.  She was able to perform memory and simple 
calculation exercises.  She denied suicidal intentions, but 
admitted that she had had fleeting thoughts of it.  This was 
present when the frustration of not being able to do anything 
without fears got the best of her.  She expressed a wish that 
she would be able to overcome this problem.  She wanted to be 
able to dance and go to the movies which she used to enjoy.  
She often felt that people were against her and she worried 
about doing something wrong at work.  On the other hand, she 
criticized some of her coworkers.  Her thought processes were 
adequate in structure with no looseness of association or 
pressure speech.  Her speech was normal.  The affective range 
was very limited because of the unrelenting anxiety hanging 
on her statements continuously.  Her insight and judgment 
were appropriate and she was competent to handle her 
benefits.  

The assessment was bipolar disorder which had worsened since 
June 2002.  It was noted that this might relate to her 
difficulty in tolerating mood stabilizers and/or her deep 
distrust and avoidance of treatment in the VA system.  It was 
also noted that she had social and occupational problems 
stemming from her own difficulties in social interaction.  
She appeared increasingly unable to function in the last 
year; her fear for her employment seemed grounded in a good 
basis.  The global assessment of functioning (GAF) was 47.  

Thereafter, VA outpatient records were received dated through 
December 2004 which continued to show treatment for bipolar 
disorder with symptoms consistent with the examination 
reports.  The veteran continued to report problems with 
anxiety and panic attacks.  

In January 2005 correspondence, S.W.S., M.D., indicated that 
the veteran had been suffering from worsening panic attacks 
which had been exacerbated by esophageal spasms which caused 
chest pain as well as significant diarrhea.

In February 2005, the veteran was afforded another VA 
examination.  At that time, the veteran reported that she had 
problems sleeping.  She related that she feared that 
something would happen when she was asleep.  She could not 
mentally let go of the past.  The symptoms occurred 
constantly.  She had panic attacks, diarrhea, and fear.  It 
was noted that she was taking Klonopin, Alfrozolom, and 
Sertraline.  The veteran related that she had changes in her 
daily activities due to constant diarrhea.  Further, she did 
not want to go into public places alone.  Currently, she was 
working, but her relationships with her supervisor and 
coworkers were very poor.  She did not trust anyone.  She had 
lost time from work because of stress, anxiety, and panic 
attacks.  

Mental status examination revealed that the veteran was a 
reliable historian.  Her orientation was within normal 
limits.  Her appearance and hygiene were appropriate.  Her 
behavior was appropriate.  Her affect and mood were abnormal.  
She had depression which affected her ability to function 
independently and effectively.  Communication and speech were 
within normal limits.  Panic attacks were present and 
occurred as often as 4 times per month for 20 minute 
episodes.  There were no delusions or hallucinations.  The 
veteran did not have obsessional rituals.  Thought processes 
were not appropriate as the veteran had anxiety and was 
tearful.  Judgment was not impaired.  Abstract thinking was 
normal.  Memory was within normal limits.  There was no 
suicidal or homicidal ideation.  Her level of disability was 
moderate.  The diagnosis was bipolar disorder.  Her GAF was 
48.  The examiner stated that the veteran was capable of 
managing benefits.  Mentally, she had occasional interference 
in performing activities of daily living because she had 
trust issues and severe anxiety which was inappropriate for 
work.  She had difficulty in establishing and maintaining 
effective work and social relationships because of three 
marriages.  She had no difficulty understanding commands.  
She appeared to pose no threat of persistent danger to 
herself or others.  

In April 2005 and December 2005 correspondence, the veteran's 
psychiatrist stated that the veteran had a severe panic 
disorder which was complicated by depression and when under 
severe stress, the veteran became psychotic.  It was noted 
that the veteran often became unable to function and 
overwhelmed due to her anxiety.  In December 2005, the 
psychiatrist opined that the veteran was totally and 
permanently disabled due to the recurrent panic attacks and 
her inability to leave her home alone or be in public places.  

In April 2007, the veteran testified at a Travel Board 
hearing.  At that time, she related that she was very 
dysfunctional and that her panic attacks were severe.  She 
indicated that this prevented her from functioning normally 
or going out in public.  She was unable to drive.  She 
reported that she was unable to work.  She stated that she 
had confusion and would not complete tasks at home.  She 
related that she got along with her husband, but when her 
daughter brought over the grandchildren, she could not allow 
herself to play with them because she got in a "tizzy."  

The Board finds that a 70 percent rating is warranted.  The 
veteran demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, thinking, and mood, due to such symptoms as near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances including 
work; and an inability to establish and maintain effective 
relationships. 

A 100 percent rating is not warranted because the veteran's 
bipolar disorder with a panic disorder and agoraphobia is not 
productive of total occupational and social impairment.  
Although the VA psychiatrist recently indicated that the 
veteran is totally disabled, she does not meet the criteria 
for a total schedular rating.  The veteran does not have 
gross impairment in thought processes or communication.  She 
does not suffer from persistent delusions or hallucinations.  
Her behavior is not grossly inappropriate.  She is able to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  The veteran is oriented to time 
and place.  The veteran has some memory impairment, but she 
does not have memory loss for names of close relatives, own 
occupation, or own name.  Accordingly, the Board concludes 
that the criteria for a 100 percent rating are not met.  

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The veteran's GAF scores fall within the range consistent 
with a 70 percent rating.  The evidence supports a 70 percent 
rating.  


ORDER

A 70 percent rating is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


